DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonen (US20200329262, hereinafter Bonen).

Regarding claim 1, Bonen discloses a radio-frequency amplifier for a cable network (see Bonen, at least at Figs. 6 and related text) comprising: 
(a) a forward amplifier configured to amplify a high frequency range of signals that are provided downstream to a cable receiver of said cable network (see Bonen, at least at [0010]-[0012], [0049]-[0050], [0055], Figs. 6, and other related text); 
(b) a return amplifier configured to amplify a low frequency range of signals that are provided upstream to a head end of said cable network (see Bonen, at least at [0010]-[0012], [0049]-[0050], [0055], Figs. 6, and other related text);
(c) an out-of-band forward amplifier configured to amplify a digitally protected video signal having a frequency in a range between 70 MHz and 130 MHz that are provided downstream to said cable receiver of said cable network (see Bonen, at least at [0010]-[0012], [0049]-[0050], [0055], Figs. 6 and other related text; the Examiner notes that the manner of operating the claimed amplifier (i.e.,  amplify a digitally protected video signal having a frequency in a range between 70 MHz and 130 MHz) does not differentiate the claimed amplifier from Bonen’s amplifier. Specifically: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) See MPEP 2114)  
(d) a notch filter configured to reject said amplified said digitally protected video signal having said frequency in said range between 70 MHz and 130 MHz from being amplified by said return amplifier (see Bonen, at least at [0010]-[0012], [0049]-[0050], [0055], [0061], Figs. 6 and other related text); 
(e) said radio-frequency amplifier providing said high frequency range of signals together with said amplified signal to said cable receiver (see Bonen, at least at [0010]-[0012], [0049]-[0050], [0055], [0061], Figs. 6 and other related text); and 
(f) said radio-frequency amplifier providing said low frequency range of signals without said frequencies rejected by said notch filter to said head end of said cable network (see Bonen, at least at [0010]-[0012], [0049]-[0050], [0055], [0061], Figs. 6 and other related text).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bonen (previously cited) in view of Shapson et al. (US20180288463, hereinafter Shapson).

Regarding claims 3-4, Bonen does not specifically discloses wherein said high frequency range of signals includes 102 MHz to at least 750 MHz (and 258 mHz to at least 750 mHz). 
In an analogous art relating to a system for video communications, Shapson discloses a high frequency range of signals includes 102 MHz to at least 750 MHz (see Shapson, at least at [0064], and other related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Bonen to include the limitations as taught by Shapson for the advantage of more effectively supplying sufficient communication signals.
Regarding claim 5, Bonen does not specifically disclose wherein said low frequency range of signals includes 5 MHz to no more than 85 MHz.
In an analogous art relating to a system for video communications, Shapson discloses a low frequency range of signals includes 5 MHz to no more than 85 MHz (see Shapson, at least at [0065], and other related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Bonen to include the limitations as taught by Shapson for the advantage of more effectively supplying sufficient communication signals.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bonen (previously cited) in view of Gao (US20170155425, hereinafter Gao).

Regarding claim 6, Bonen does not specifically disclose wherein said low frequency range of signals includes 5 MHz to no more than 204 MHz.
In an analogous art relating to a system for video communications, Gao discloses a low frequency range of signals includes 5 MHz o no more than 204 MHz (see Gao, at least at [0004], and other related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Bonen to include the limitations as taught by Gao for the advantage of more effectively supplying sufficient communication signals.

Claims 2 and 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if also overcoming the intended use analysis as above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421